Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-13, 16-20 are allowable over the prior art of record: the closest prior art of record (Rasanen et al. U.S. patent application publication 20170250902) does not teach or suggest in detail "receiving a request to create a service attachment to represent a service forwarding plane to forward data messages to a set of service nodes to perform the plurality of services on the data message flow, wherein the service attachment request is a request for the service forwarding plane without specifying any particular implementation for the service forwarding plane, said implementation of the service forwarding plane selected by the service deployment system; receiving a definition of a service chain that includes the plurality of services associated with the service attachment; receiving, for the service attachment, a definition of a service rule for the service forwarding plane that includes (i) a rule identifier defined by reference to a set of attributes of the data message flow and (ii) a service chain identifier that identifies the defined service chain, deploying an implementation of the service forwarding plane comprising at least one logical forwarding element spans a first device on which the machine operates and at least a second device that implements at least one service node; deploying the service rule in a data path of at least one machine, and a set of forwarding rules for forwarding data message flows along the service forwarding plane based on the service rule, to a plurality of service nodes to perform the plurality of 
Rasanen teaches the apparatus for the routing information to the communication network for enabling a drop of an introduction of the routing information in later uplink data packets of the same service data flow may be provided. The apparatus for the routing information from an external service function providing side may be received and processed, and introducing of the routing information in later data packets of the same service data flow may be omitted. Whereas, stated above, Applicant's claimed invention states "receiving a request to create a service attachment to represent a service forwarding plane to forward data messages to a set of service nodes to perform the plurality of services on the data message flow, wherein the service attachment request is a request for the service forwarding plane without specifying any particular implementation for the service forwarding plane, said implementation of the service forwarding plane selected by the service deployment system; receiving a definition of a service chain that includes the plurality of services associated with the service attachment; receiving, for the service attachment, a definition of a service rule for the service forwarding plane that includes (i) a rule identifier defined by reference to a set of attributes of the data message flow and (ii) a service chain identifier that identifies the defined service chain, deploying an implementation of the service forwarding plane comprising at least one logical forwarding element spans a first device on which the machine operates and at least a second device that implements at least one service node; deploying the service rule in a data path of at least one machine, and a set of forwarding rules for forwarding data message flows along the service forwarding plane 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim language of co-pending case 16445062. Examiner has reviewed the search strategies and results of co-pending case. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.
Furthermore, Examiner finds Applicant’s arguments persuasive regarding the double patenting rejection for 16445064. Therefore, the double patenting rejection has been removed with regard to this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINOS DONABED/Primary Examiner, Art Unit 2444